Citation Nr: 1307212	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for the service-connected hemorrhoids.

3.  Entitlement to an initial rating in excess of 50 percent for the service-connected obstructive sleep apnea with asthma.



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 2008.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision of the RO.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in April 2010, the Veteran indicated that he wished to testify at a hearing before the Board in Washington, DC. In January 2013, he withdrew this hearing request. Therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2012). 

The Board notes that, in December 2012, during the pendency of this appeal, the RO awarded a separate 10 percent rating for radiculopathy of the left lower extremity as related to the service-connected lumbar spine disability, effective on September 9, 2010.  The Veteran did not perfect an appeal as to that rating decision, and it is not for consideration.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The issue of entitlement to special monthly compensation based on the loss of use of a creative organ was raised by the Veteran in a letter received in October 2010.  Additionally, in an October 2012 VA Form 21-4138, the Veteran raised the issue of an increased rating for his service-connected eye disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The issue of an increased rating for the service-connected obstructive sleep apnea with asthma is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 

  
FINDINGS OF FACT

1.  Prior to September 2010, the service-connected degenerative disc disease of the lumbar spine is shown to have been manifested by some limitation of motion, pain, and stiffness; however, even on repetitive motion, this was not restricted to less than 80 degrees of forward flexion; neither muscle spasm or guarding severe enough to result in an abnormal gait nor abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was demonstrated; incapacitating episodes due to intervertebral disc syndrome (IVDS) were not demonstrated.

2.  Beginning in September 2010, the service-connected degenerative disc disease of the lumbar spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that more closely resembled that of forward flexion of the thoracolumbar spine restricted to 60 degrees; incapacitating episodes due to intervertebral disc syndrome (IVDS) were not demonstrated.

3.  Prior to November 19, 2012, the service-connected hemorrhoids is shown to have been mild to moderate in severity; hemorrhoids that were large or thrombotic, or irreducible with excessive redundant tissue evidencing frequent recurrences were not demonstrated.  

3.  Beginning on November 19, 2012, the service-connected hemorrhoids is shown have been productive of a disability picture that more nearly approximated that of hemorrhoids that were irreducible.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine prior to September 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2012).

2.  The criteria for the assignment of an increased rating of 20 percent, but not higher for the service-connected degenerative disc disease of the lumbar spine beginning in September 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2012).

3.  Prior to November 19, 2012, the criteria for the assignment of an initial compensable rating for the service-connected hemorrhoids were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114 including Diagnostic Code (DC) 7336 (2012).

4.  Beginning on November 19, 2012, the criteria for the assignment of a 10 percent disability rating, but no higher, for the service-connected hemorrhoids were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114 including Diagnostic Code (DC) 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in August 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity to appear for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

At the outset, the Board observes that the Veteran expressed disagreement with the April 2009 rating decision which granted service connection for his degenerative disc disease of the lumbar spine and hemorrhoids.  

As such, the Veteran has appealed the initial evaluations assigned, and the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).


Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the above, the Board cannot find that the criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability have been met.

On VA examination in September 2008, the Veteran reported having stiffness in his back.  He denied having numbness, a loss of bladder control, or a loss of bowel control.  He reported experiencing constant, localized, aching pain.  He described the pain as a 1 on a scale of 1 to 10.  The pain was relieved by rest and Advil.  The Veteran reported that his disability had not resulted in any incapacitation.  He avoided lifting objects.

On examination, the Veteran's posture was noted to be within normal limits, and his gait was within normal limits.  The examiner found no evidence of radiating pain on movement.  Muscle spam was absent.  No tenderness was noted.  Straight leg raising testing was negative, bilaterally.  There was no ankylosis of the lumbar spine.  

The Veteran's forward flexion was performed to 80 degrees with pain at 80 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were performed to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, or a lack of endurance or incoordination on repetitive use.  There were no signs of intervertebral disc syndrome.  The x-ray studies showed findings of degenerative disc disease at the L4-5 level and mild narrowing of the L5-S1 disc space.

However, a September 2010 MRI showed degenerative disc disease at L4-L5 and L5-S1, with associated disc extrusions and a possible free fragment at the left lateral recess of L5-S1, resulting in severe left neuroforaminal stenosis as well as mass effect upon the traversing left S1 nerve root.  

On VA examination in November 2012, the Veteran complained of having radicular symptoms in the left leg.  He reported 4/10 pain and stated that he avoided running, sit-ups, and repetitive bending.  He took Advil for the pain.  He also reported receiving epidurals, physical therapy and muscle relaxers.  He denied any surgery to his back.  He stated he was employed but had missed two weeks of work in the past year due to back pain.  He reported that he was not being followed medically for his back disability.

On examination, the Veteran's forward flexion was performed to 80 degrees with pain beginning at 60 degrees.  His extension was performed to 20 degrees with pain beginning at 20 degrees.  Right lateral flexion was performed to 30 degrees with pain beginning at 30 degrees.  Left lateral flexion was performed to 20 degrees with pain beginning at 20 degrees.  Right lateral rotation was performed to 30 degrees without objective evidence of pain.  Left lateral rotation was performed to 20 degrees with pain beginning at 20 degrees.  

After three repetitions, forward flexion was performed to 80 degrees, extension was performed to 20 degrees, right lateral flexion was performed to 30 degrees, left lateral flexion was performed to 20 degrees, right lateral rotation was performed to 30 degrees, and left lateral rotation was performed to 20 degrees.  

The examiner found there was no additional limitation in the range of motion following repetitive use.  The Veteran had functional loss consisting of less movement than normal, and pain on movement.  He did not have intervertebral disc syndrome.

The Veteran had localized tenderness or pain to palpation.  He did not have guarding or muscle spasm of the lumbar spine.  Muscle strength testing was normal, bilaterally, in hip flexion, knee extension, ankle plantar flexion and ankle dorsiflexion.  The only muscle strength abnormality involved the left great toe.  Deep tendon reflexes were normal, bilaterally, at the level of the knee and ankle.  

The sensory examination was normal, bilaterally, for the upper anterior thigh, thigh/knee, and lower leg/ankle.  The only abnormality involved decreased sensation in the left foot/toes.  His straight leg raising testing was normal, bilaterally.  Aside from the impairments in the left leg, the Veteran had no neurological signs or symptoms.

The examiner found that the lumbar spine disability caused the Veteran to miss two total weeks of work over the past year.  He was employed full time.  His job did not involve heavy lifting.  He was diagnosed with lumbar disease with mild radiculopathy of the left leg.  Functional ability was unchanged over the past several years.  Medical visits were not required for management of the disability, and the condition was stable.

As the foregoing indicates, there is evidence suggesting that the service-connected lumbar spine disc disease currently is manifested by a functional loss due to pain on forward flexion beginning at 60 degrees.   

As such, the Board finds that the service-connected disability picture more nearly approximates the criteria for an initial rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine. 

With specific regard to the DeLuca factors, the Board notes that, to the extent that pain has been documented, there is additional limitation of motion due to pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use based on pathological findings initially exhibited in connection with the MRI study performed in September 2010.  

However, prior to September 2010, the Veteran is not shown to have exhibited findings that would support the assignment of a rating higher than 10 percent for the service-connected low back disability.  The demonstrated range of forward flexion for the service-connected degenerative disc disease was noted to be to 80 degrees without additional loss due to pain or on repetitive movement.  There was no showing of muscle spasm.  

There is no medical evidence indicating that the service-connected lumbar spine disability would warrant a higher rating on the basis of incapacitating episodes.   

The Board has additionally considered the neurological manifestations of the Veteran's lumbar spine disability.  As noted, in a December 2012 rating decision, the RO awarded service connection and assigned a separate rating for the radiculopathy of the left lower extremity.  There is no indication that the Veteran is seeking a higher rating for his radiculopathy, and this rating decision is not for consideration.  

There is otherwise no evidence of any other neurological impairment attributable to the Veteran's lumbar spine disability, and there is no evidence of left leg radiculopathy prior to September 9, 2010, the effective date of his award of service connection.

The Board is cognizant that in a letter received by VA in October 2010, the Veteran stated he has a loss of sexual functioning due to his lumbar spine disability.  This raises the issue of whether there may be entitlement to special monthly compensation.  It does not provide a basis for consideration of a separate compensable rating at this time under schedular provisions.


Hemorrhoids

The service-connected hemorrhoid disability is rated as noncompensably disabling under DC 7336.  

Diagnostic Code 7336 provides for a 0 percent rating where there are mild or moderate hemorrhoids.  

A 10 percent rating is warranted when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  

A maximum 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  

Considering the evidence in light of the above, the Board cannot find that the criteria for a compensable rating for the Veteran's hemorrhoids have been met prior to November 19, 2012.  As of November 19, 2012, a 10 percent rating, but no higher, is warranted for the Veteran's hemorrhoids.

On VA examination in September 2008, the Veteran reported having swelling.  He had no anal itching, diarrhea, pain, tenesmus or perianal discharge.  He did not report a leakage of stool.  He stated the hemorrhoids were constantly present and were treated with Preparation-H.  He denied being hospitalized for the hemorrhoids.  He reported no functional impairment.

On rectal examination, there was no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infection, spinal cord injury, protrusion, or loss of sphincter control.  External hemorrhoids were present.  They were reducible.  There was no evidence of bleeding.  Thrombosis was absent.  There was no excessive redundant tissue.  The prostate examination was normal, and there was no rectal fistula.  There was no evidence of anemia.

On VA examination on November 19, 2012, the Veteran reported bleeding and pain about once per month.  Daily, there was minor discomfort.  He took no continuous medication for the hemorrhoids.  

On examination, the hemorrhoids were characterized as "mild or moderate."  There were two visible external hemorrhoids.  They were not thrombotic.  They were mildly tender to palpation.  Significantly, they were not reducible.  Laboratory findings did not indicate anemia.  There were no other pertinent findings, complications, conditions, or signs or symptoms related to the hemorrhoids.  The hemorrhoids did not impact the Veteran's ability to work.  

The examiner concluded the Veteran had small, external hemorrhoids that could be managed with an increased intake of fiber and topical treatment as needed.  The condition was stable.

As the foregoing indicates, prior to November 19, 2012, there was no evidence that the Veteran had large, irreducible hemorrhoids with excessive redundant tissue.  Additionally, there was no suggestion in the evidence of record that the Veteran was anemic due to persistent hemorrhoidal bleeding.  

Because the November 2012 VA examination revealed that the Veteran's hemorrhoids are irreducible, the Board finds that the service-connected disability picture more closely resembles the criteria warranting the assignment of a 10 percent evaluation.  

In so finding, it is acknowledged that the November 2012 report does not demonstrate that the hemorrhoids are large or thrombotic, or that they have excessive redundant tissue.  However, the criteria set forth under Diagnostic Code 7336 are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

While a 10 percent evaluation is appropriate, a rating in excess of this is not warranted.  The evidence of record does not show that since November 19, 2012, the Veteran's hemorrhoids involve persistent bleeding, secondary anemia, or fissures.  

As such, according to the relevant diagnostic criteria, the identified symptomatology warrants no greater than the 10 percent rating. See 38 C.F.R. § 4.114, Diagnostic Code 7336.

There are no other relevant code sections for consideration for any portion of the appeal period.  For example, there is no showing of impaired sphincter control, or stricture of the rectum or anus, such as to warrant evaluation under Diagnostic Codes 7332 or 7333, respectively.


Both Claims

The Board has also considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability or hemorrhoids.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the November 2012 VA examiner, noted that the Veteran was presently employed full time.  As such, the Board finds that Rice is inapplicable in the present case.
 


ORDER

An initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine prior to September 2010 is denied.

An increased rating of 20 percent, but no higher for the service-connected degenerative disc disease of the lumbar spine beginning in September 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial compensable rating for the service-connected hemorrhoids prior to November 19, 2012 is denied.  

An increased rating of 10 percent, but no higher, for the service-connected hemorrhoids beginning on November 19, 2012 is granted, subject to the regulation governing the disbursement of VA monetary benefits.


REMAND

In the April 2009 rating decision on appeal, service connection was awarded for obstructive sleep apnea with asthma, and a 10 percent evaluation was assigned.  

In an October 2009 letter, the Veteran stated that he disagreed with the rating assigned for his obstructive sleep apnea, among other issues.  

In a March 2010 rating decision, the rating assigned for the Veteran's obstructive sleep apnea was increased to 50 percent, effective from his date of claim.

In March 2010, a Statement of the Case (SOC) was rendered on the other claims with which the Veteran expressed his disagreement.  His claim involving obstructive sleep apnea was not included.  

In his April 2010 VA Form 9, the Veteran continued to assert his desire for a higher rating for obstructive sleep apnea.  He stated both that he desired the "maximum" disability rating.

Despite the fact that the Veteran was awarded a higher rating for his obstructive sleep apnea in the March 2010 rating decision, this does not obviate the RO's duty to issue an SOC.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded.)  The Veteran's obstructive sleep apnea with asthma has been rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602-6847.  

The maximum rating available under 38 C.F.R. § 4.97, Diagnostic Code 6847 for sleep apnea syndrome is 100 percent.  Similarly, the maximum rating available under 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma is 100 percent.  As such, the Veteran is not currently in receipt of the maximum rating available for his disability.

As the Veteran's October 2009 disagreement is dated from within one year of the April 2009 rating decision, a SOC is required.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

The RO should furnish the Veteran a fully responsive SOC with respect to the issue of an initial rating in excess of 50 percent for the service-connected obstructive sleep apnea with asthma.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this matter. The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


